Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 1 of 17 PageID #: 5563




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   TRUINJECT CORP.,

                 Plaintiff,

           v.                                       C.A. No. 19-592-LPS-JLH

   GALDERMA, S.A., GALDERMA
   LABORATORIES, L.P., and NESTLÉ SKIN
   HEALTH, INC.,

                 Defendants.


     PLAINTIFF’S NOTICE OF THIRD-PARTY SUBPOENA TO BIODIGITAL, INC.

         PLEASE TAKE NOTICE THAT pursuant to Federal Rule of Civil Procedure 45, Plaintiff

  Truinject Corp., by and through its counsel, intends to serve the attached Subpoena Duces Tecum

  on third party BioDigital, Inc., requesting documents and things to be produced on or before

  August 28, 2020, at the time and place identified in the subpoena, or at such other time and place

  as may be mutually agreed.

  Dated: August 6, 2020

                                                    SMITH, KATZENSTEIN & JENKINS LLP

                                                    /s/ Eve H. Ormerod
                                                    David A. Jenkins (No. 932)
                                                    Neal C. Belgam (No. 2721)
                                                    Kelly A. Green (No. 4026)
                                                    Eve H. Ormerod (No. 5369)
                                                    1000 West Street, Suite 1501
                                                    Wilmington, DE 19801
                                                    (302) 652-8400
                                                    djenkins@skjlaw.com
                                                    nbelgam@skjlaw.com
                                                    kgreen@skjlaw.com
                                                    eormerod@skjlaw.com

                                                    Attorneys for Plaintiff Truinject Corp.
      Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 2 of 17 PageID #: 5564
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                            DistrictDistrict
                                                       __________    of Delaware
                                                                             of __________
                  TRUINJECT CORP., INC.                                       )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 19-00592-LPS-JLH
  GALDERMA, S.A., GALDERMA LABORATORIES,                                      )
       L.P., NESTLÉ SKIN HEALTH, INC.                                         )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                      BioDigital, Inc., Attn: Frank Sculli
                                                  594 Broadway, Suite 1101, New York, NY 10012
                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached EXHIBIT "A."



 Place: U.S. Legal Support                                                              Date and Time:
           90 Broad Street, #603                                                                             08/28/2020 10:00 am
           New York, NY 10004

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         08/06/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ K. Reed Willis
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Truinject Corp, Inc.
                                                                        , who issues or requests this subpoena, are:
Leo R. Beus, Beus Gilbert McGroder, PLLC, 701 N. 44th Street, Phoenix, AZ 85007, 480-429-3000,
lbeus@beusgilbert.com
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
     Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 3 of 17 PageID #: 5565
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 19-00592-LPS-JLH

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
     Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 4 of 17 PageID #: 5566
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 5 of 17 PageID #: 5567




                                        EXHIBIT “A”

                                        DEFINITIONS

         1.      Notwithstanding any definition set forth below, each word, term, phrase

  used in these requests is intended to have the broadest meaning permitted under the

  Federal Rules of Civil Procedure.

         2.      “You,” or “Your” shall mean and refer to BioDigital, Inc., and any of their

  present and former officers, affiliates, divisions, subsidiaries, parent companies, holding

  companies, departments, predecessors, or successors-in-interest, including without

  limitation, all shareholders, partners, members, managers, associates, directors,

  administrators, agents, employees, investigators, attorneys, or other representatives, and

  all persons or entities acting or purporting to act on behalf of said parties., and shall

  include     your   attorneys, partners,   employees, agents,     officers, directors,   and

  representatives.

         3.      “Plaintiff” or “Truinject” shall mean and refer to Plaintiff Truinject Corp.,

  and shall include their present and former officers, affiliates, divisions, subsidiaries,

  parent companies, holding companies, departments, predecessors, or successors-in-

  interest, including without limitation, all shareholders, partners, members, managers,

  associates, directors, administrators, agents, employees, investigators, attorneys or other

  representatives, and all persons or entities acting or purporting to act on behalf of said

  parties.

         4.      “Ms. Rios” shall mean and refer to Gabrielle Rios, the CEO of Truinject.
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 6 of 17 PageID #: 5568




         5.     “Galderma, S.A.” shall mean and refer to Galderma, S.A., and shall include

  their present and former officers, affiliates, divisions, subsidiaries, parent companies,

  holding companies, departments, predecessors, or successors-in-interest, including

  without limitation, all shareholders, partners, members, managers, associates, directors,

  administrators, agents, employees, investigators, attorneys or other representatives, and

  all persons or entities acting or purporting to act on behalf of said parties.

         6.     “Galderma Labs” shall mean and refer to Galderma Laboratories, L.P., and

  shall include their present and former officers, affiliates, divisions, subsidiaries, parent

  companies, holding companies, departments, predecessors, or successors-in-interest,

  including without limitation, all shareholders, partners, members, managers, associates,

  directors,   administrators,   agents,   employees,     investigators,   attorneys   or   other

  representatives, and all persons or entities acting or purporting to act on behalf of said

  parties.

         7.     “NSHI” shall mean and refer to Nestlé Skin Health, Inc., and shall include

  their present and former officers, affiliates, divisions, subsidiaries, parent companies,

  holding companies, departments, predecessors, or successors-in-interest, including

  without limitation, all shareholders, partners, members, managers, associates, directors,

  administrators, agents, employees, investigators, attorneys or other representatives, and

  all persons or entities acting or purporting to act on behalf of said parties.

         8.     “Nestle Skin Health Defendants” shall mean and refer to Nestlé Skin

  Health, Inc., Galderma, S.A., and Galderma Laboratories, L.P. in the matter Truinject

  Corp., Inc. v. Galderma, S.A., Galderma Laboratories, L.P., Nestlé Skin Health, Inc.,


                                             -2-
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 7 of 17 PageID #: 5569




  Case. No. 19-00592-LPS-JLH, in the United States District Court for the District of

  Delaware (the “Litigation”).

         9.     “Chamberlain” shall mean and refer to The Chamberlain Group, LLC, and

  shall include their present and former officers, affiliates, divisions, subsidiaries, parent

  companies, holding companies, departments, predecessors, or successors-in-interest,

  including without limitation, all shareholders, partners, members, managers, associates,

  directors,   administrators,   agents,   employees,    investigators,   attorneys   or   other

  representatives, and all persons or entities acting or purporting to act on behalf of said

  parties.

         10.    “Sector 5” shall mean and refer to Sector 5 Digital, LLC, and shall include

  their present and former officers, affiliates, divisions, subsidiaries, parent companies,

  holding companies, departments, predecessors, or successors-in-interest, including

  without limitation, all shareholders, partners, members, managers, associates, directors,

  administrators, agents, employees, investigators, attorneys or other representatives, and

  all persons or entities acting or purporting to act on behalf of said parties.

         11.    “Training Technology” means injection training software and devices for

  medical providers, including but not limited to, the technology in the Asserted Patents,

  including Kate, Holly, LucyLive, or similar device.

         12.    The “’836 Patent” refers to U.S. Patent No. 9,792,836, titled “Injection

  Training Apparatus Using 3D Position Sensor,” and issued by the Patent Office on

  October 17, 2017.




                                             -3-
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 8 of 17 PageID #: 5570




            13.   The “’231 Patent” refers to U.S. Patent No. 10,290,231, titled “Automated

  Detection of Performance Characteristics in an Injection Training System,” and issued by

  the Patent Office on May 14, 2019.

            14.   The “’232 Patent” refers to U.S. Patent No. 10,290,232, titled “Automated

  Detection of Performance Characteristics in an Injection Training System,” and issued by

  the Patent Office on May 14, 2019.

            15.   “Asserted Patents” means the ‘836 Patent, the ‘231 Patent and the ‘232

  Patent.

            16.   “Related Patents” or “Related Patent Applications” refers to any patent or

  patent application that is owned or assigned to Truinject.

            17.   “Prior Art” means all categories of prior art that may apply under 35 U.S.C.

  §§ 102 and 103, including patents, applications, certificates, publications, documents,

  products, uses or activities related to the novelty or non-obviousness of the Asserted

  Truinject Patents.

            18.   “Request for Proposal (RFP)” means a document that solicits a proposal,

  often made through a bidding process, by an agency or company interested in

  procurement of a commodity, service, or valuable asset, to potential suppliers to submit

  business proposals.

            19.   “Request for Quote (RFQ)” means a solicitation for goods or services in

  which a company asks suppliers to submit a price quote and bid on the chance to fulfill

  certain tasks or projects. An RFQ, also known as an invitation for bid (IFB), is usually

  the first step in submitting a request for proposal (RFP).


                                            -4-
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 9 of 17 PageID #: 5571




         20.    “Statement of Work” means the narrative description of a project’s work

  requirement such as project-specific activities, deliverables and timelines for a vendor

  providing services to the client.

         21.    “Document” or “Documents” means the complete original (or complete

  copy where the original is unavailable) and each non-identical copy (where different from

  the original because of notes made on the copy or otherwise) of any writing or record,

  including but not limited to all written, typewritten, handwritten, printed, electronic

  materials (including e-mail), or graphic matter of any kind or nature, however produced

  or reproduced, any form of collected data for use with electronic data processing

  equipment, and any mechanical or electronic visual or sound recordings, including,

  without limitation, e-mails, writings, drawings, graphs, charts, photographs, sound

  recordings, images, computerized databases, and other data or data compilations stored in

  any medium from which information can be obtained, now or formerly in your

  possession, custody or control, including all Documents as defined in the broadest sense

  permitted by the Federal Rules of Civil Procedure or the Federal Rules of Evidence. For

  the sake of clarity, “Document” or “documents” includes as an example patents, patent

  applications, presentations, slides, spreadsheets, letters, memoranda, writings, circulars,

  bulletins, manuals, speeches, analog or digital records, drawings, blueprints, books,

  accounts, journals, reports, agreements, cables, indices, diagrams, projections, advertising

  or marketing literature, pamphlets, forecasts, photographs, graphs, notes, notebooks,

  charts, minutes, notes or recordings of meetings, agendas, documents related to meetings,

  meeting invitees, records, minutes, reports or summaries of interviews, conversations,


                                           -5-
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 10 of 17 PageID #: 5572




   telephone calls, conferences, investigations or negotiations, opinions or reports of

   consultants, appraisals, press releases, newspaper articles, mailing lists, contracts, drafts,

   calendars, day-timers, datebooks, messages, letters of credit, financial statements,

   invoices, statements of account, receipts, promissory notes, security agreements, deeds of

   trust, security instruments, loan agreements, credit and debit memoranda, cancelled

   checks and drafts, check stubs, securities ledgers, computer printouts, electronic

   messages, e-mails, correspondence, communications of any nature, summaries of records

   of conversations or conferences, reports, data sheets, specifications, sketches, reports,

   summaries of investigations or prior art searches and any results, discussions, or analysis

   thereof, opinions or reports of consultants or consulting engineers, and any tangible

   things.

             22.   “Communication” means any transmission of information by one or more

   persons and/or between two or more persons by means including, without limitation,

   telephone conversations, letters, telegrams, teletypes, telexes, telecopies, e-mail, text

   messages, other computer linkups, written memoranda, and face-to-face conversations.

             23.   “Concerning” means relating to, referring to, describing, evidencing, or

   constituting.

             24.   “Including” means including but not limited to.

             25.   “Produce” means to provide legible, complete, and exact copies of

   responsive Documents to the undersigned counsel, or to make such Documents available

   to the undersigned counsel for inspection and reproduction.




                                             -6-
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 11 of 17 PageID #: 5573




          26.    “Relate to,” “relates to,” “Refers to,” or “relating to” means relating to,

   referring to, mentioning, discussing, reflecting, containing, stating, describing,

   embodying, evidencing, constituting, dealing with, or making reference to in any way.

          27.    “Thing” shall mean any physical specimen or other tangible item other

   than a Document, in your possession, custody, or control.

          28.    The terms “all,” “each,” and “any” shall be construed as all and any.

          29.    The use of the singular form of any word shall include the plural form and

   vice versa.

                                          INSTRUCTIONS

          1.     You are instructed, pursuant to Rule 45, Fed.R.Civ.P., to produce all

   Documents or tangible things described below, subject to the place, date, and time

   requirements described in this subpoena.

          2.     This subpoena commands the production of any and all relevant

   Documents described herein within Your possession, custody or control, including

   Documents present in the files of any and all successors in interest, past or present

   agents, representatives, employees, attorneys, or accountants.

          3.     Unless otherwise indicated, these requests call for the production of

   Documents dated or created on or after, or received by You on or after January 1,

   2014, through the present.

          4.     With respect to any Documents withheld in whole or in part from

   discovery on a claim of privilege or work product protection, provide a privilege log

   within 30 days, setting forth, with respect to each Document withheld: (1) the name of


                                           -7-
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 12 of 17 PageID #: 5574




   each author; (2) the name of each direct recipient, carbon copy recipient, and blind

   carbon copy recipient; (3) the name of each Person to whom the original or any copy

   was sent; (4) the employer and job title of each Person listed in (1), (2), and (3); (5) the

   date or dates appearing on each Document; (6) a description of the nature and subject

   matter of the Document sufficient for the counsel for Truinject to assess the

   applicability of any privilege; and (7) the type of privilege claimed.

          5.     For any privilege claim related to chain emails, provide the information

   specified in Instruction 4 above for each link in the chain over which You claim

   privilege and produce the remainder, redacting any material for which You claim

   privilege. If You claim privilege over the entire email chain, provide the details

   specified in Instruction 4 above for each link in the chain and identify the email that

   each link is part of.

          6.     If any Documents requested herein have been lost, discarded, or

   destroyed, including Documents not produced based upon a claim of privilege,

   identify such Documents as completely as possible, including: (a) the date of

   disposal or loss; (b) the Person who authorized the disposal; (c) any Person having

   knowledge of the disposal or loss; (d) the Person who disposed of the Document; and

   (e) the reason for the disposal or loss.

          7.     If, for reasons other than a claim of privilege, You refuse to produce any

   Document requested, state the grounds upon which the refusal is based with sufficient

   specificity to permit a determination of the propriety of such refusal.




                                              -8-
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 13 of 17 PageID #: 5575




         8.        If You contend that any request is overly broad and/or unduly

   burdensome, identify all aspects of the request that are not overly broad or unduly

   burdensome and produce the Documents that are responsive to such aspects of the

   request.

         9.        Each requested Document shall be produced in its entirety. If a

   Document responsive to any request cannot be produced in full, it shall be produced

   to the extent possible with an explanation stating why production of the remainder is

   not possible.

         10.       Documents shall be produced regardless of how they are stored.

   Electronically stored information shall be produced pursuant to Instructions 11 and

   12 below. Hard copy Documents shall be produced pursuant to Instruction 13 below.

         11.       Responsive electronically stored information shall be imaged and

   affixed with a unique Bates stamp identifier. Electronically stored information shall

   also be produced with a load file, which includes metadata to the extent metadata is

   reasonably available and accessible.         Specifically, the load file should include

   sufficient information to identify the custodian of a Document, the beginning and end

   of a Document, the beginning and end of families of Documents, the file name for the

   Document, the date and time standalone files were created and modified, the author

   of standalone files, the date and time emails were sent and received, and the to, from,

   CC, and BCC information for emails.

         12.       Files created by Microsoft Excel or other spreadsheet programs

   ("Spreadsheets") that cannot be reasonably utilized in an imaged format shall be


                                          -9-
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 14 of 17 PageID #: 5576




   produced natively. Spreadsheets produced natively shall be accompanied by a

   placeholder image indicating that the Document was produced in native format and

   shall include a Bates stamp. Responsive information contained in large databases and

   enterprise systems may be produced as Excel spreadsheets or as similar reports or data

   tables using the same criteria for production as Spreadsheets.

          13.    Responsive hard copy Documents shall be imaged and affixed with a

   unique Bates stamp identifier. Hard copy Documents shall be produced with a

   metadata load file which includes sufficient information to identify the Document

   custodian, the beginning and end of a Document, and the beginning and end of

   families of Documents.

                           RELEVANT TIME PERIOD

          The relevant time period of these document requests, unless otherwise indicated,

   shall be from January 1, 2013, through the present ("Relevant Time Period"), and shall

   include all documents and information which relate in whole or in part to such period, or

   to events or circumstances during such period, even though dated, prepared, generated or

   received prior to or subsequent to that period.


                             DOCUMENTS TO BE PRODUCED

          1.     Any and all Documents in Your possession relating or referring to the

   Holly smart cadaver device.

          2.     Any and all Documents in Your possession relating or referring to

   LucyLive.



                                            -10-
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 15 of 17 PageID #: 5577




          3.     Any and all Documents in Your possession relating to any Communication

   between you and Nestlé S.A., Nestlé Skin Health, Inc., Nestlé Skin Health, S.A.,

   Galderma Labs and/or Galderma, S.A., or any of their affiliates, concerning facial

   injection training technology.

          4.     Any and all Documents in Your possession relating to any Communications

   between you and Chamberlain, including but not limited to any Communications between

   You and Chamberlain relating to Plaintiff, Holly, LucyLive and/or any facial injection

   training technology.

          5.     Any and all Documents in Your possession relating to any Communications

   between you and Sector 5, including but not limited to any Communications between

   You and Sector relating to Plaintiff, Holly, LucyLive and/or any facial injection training

   technology.

          6.     Any and all Documents in Your possession relating or referring to any

   engagements between you and Nestlé S.A., Nestlé Skin Health, Inc., Nestlé Skin Health,

   S.A., Galderma Labs and/or Galderma, S.A., or any of their affiliates, including but not

   limited to non-disclosure agreements, confidentiality agreements, agreements to assign

   and/or license intellectual property, and agreements for work-for-hire, revenue and/or

   profit projections relating to your work for Nestlé S.A., Nestlé Skin Health, Inc., Nestlé

   Skin Health, S.A., Galderma Labs and/or Galderma, S.A. and relating to Holly and

   LucyLive.

          7.     Any and all Documents in Your possession relating to any Communications

   between you and Sector 5, including but not limited to any Communications between


                                            -11-
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 16 of 17 PageID #: 5578




   You and Sector 5 relating to Plaintiff, Holly, LucyLive and/or any facial injection

   training technology.

          8.        Any and all Documents in Your possession relating or referring to any

   Communication between You and any parts suppliers, vendors or parts wholesalers used

   in the production of Holly and LucyLive.

          9.        Any and all Documents in Your possession relating or referring to Plaintiff,

   including but not limited to the Asserted Patents, Related Patents, financial forecasts,

   designs, technical specifications, business plans, and price quotes from suppliers and/or

   contract manufacturers and communications about Plaintiff with Nestlé S.A., Nestlé Skin

   Health, Inc., Nestlé Skin Health, S.A., Galderma Labs and/or Galderma, S.A. and any

   other parties.

          10.       Any and all Documents in Your possession relating or referring to the

   syringe used on Holly.

          11.       Any and all Documents in Your possession relating or referring to the

   tracking system used on Holly.

          12.       Any and all Documents in Your possession relating or referring to digital

   anatomical models.

          13.       Any and all Documents in Your possession relating or referring to

   subdermal injections of neurotoxins.

          14.       Any and all Documents in Your possession relating or referring to

   subdermal injections of dermal fillers.




                                              -12-
Case 1:19-cv-00592-LPS-JLH Document 242 Filed 08/06/20 Page 17 of 17 PageID #: 5579




         15.    Any and all invoices or billings directed to Nestlé S.A., Nestlé Skin Health,

   Inc., Nestlé Skin Health, S.A., Galderma Labs and/or Galderma, S.A. relating to Holly.

         16.    Any and all Documents in Your possession referring or relating to

   payments made by Nestlé S.A., Nestlé Skin Health, Inc., Nestlé Skin Health, S.A.,

   Galderma Labs and/or Galderma, S.A. to you.




                                          -13-
